         Case 1:17-cr-00398-ER Document 72 Filed 03/01/19 Page 1 of 1
                   LAW OFFICES OF ABE GEORGE, P.C.
                                 44 Wall Street, 2nd Floor
                                  New York, NY 10005
                           (P) 212-498-9803 (F) 646-558-7533
                              Email: abe@abegeorge.lawyer


March 1, 2019

Via ECF
The Honorable Edgardo Ramos
United States District Judge, S.D.N.Y.
40 Foley Square
New York, New York 10007


             Re:    U.S. v. Paul Dean, et. al., 1:17-cr-00398-ER


Dear Judge Ramos:

I represent Paul Dean in the above-captioned matter. As the Court is aware, Mr. Dean
has previously pleaded guilty and was sentenced on January 31, 2019 to a prison term
of 18 months incarceration. The Court allowed Mr. Dean to remain at liberty until March
28, 2019.

My client respectfully requests the Court to upload a sentencing order, at the Court’s
convenience, so Mr. Dean may have some input as to where he will ultimately be
incarcerated.



                                 Respectfully Submitted,

                                 Law Offices of Abe George, P.C.

                                 ___/s/ Abe George____________
                                 By: Abe George
                                 44 Wall Street, 2nd Floor
                                 New York, NY 10005
                                 (P) 212-498-9803
                                 (F) 646-558-7533
                                 E-mail: abe@abegeorge.lawyer


cc: All Parties by ECF
